)Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of India on 7/6/2022. It is noted, however, that applicant has not filed a certified copy of the IN202041028697 application as required by 37 CFR 1.55.
Response to Amendment
Claims 2-3, 11-12 are cancelled.  Claims 1, 4-10, 13-19 are pending.  As an initial matter, the objection to claims 1, 5, and 14 are withdrawn in view of applicant’s amendments.
Response to Arguments
Applicant’s arguments, see remarks, filed 7/28/2022, with respect to the claims have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1, 4-10, 13-19 has been withdrawn. 
Allowable Subject Matter
Claims 1, 4-10, 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, the prior art fails to teach or render obvious wherein the CAD tool extracts information related to joints and constraints of the plurality of components of the kinematic assembly and generates a 3d animation curve comprising position curves and rotation curves in each of the three dimensions in real time based on the information related to joints and constraints, converting the transformation matrix for each of the plurality of components of the kinematic assembly into a gaming engine understandable pattern based on a co-ordinate system supported by the gaming engine, storing a 3D representation of the plurality of components based on the converted transformation matrix, and generating the 3d dimensional animation of the kinematic assembly in the gaming engine.
Claims 10 and 19 are similarly allowable for at least the reasons above.  Hence, the dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616